EXHIBIT 10.1
 




WARRANT AND OPTION PURCHASE AGREEMENT


This WARRANT AND OPTION PURCHASE AGREEMENT, dated as of March 24, 2009 (this
“Agreement”), is by and between GreenMan Technologies, Inc., a Delaware
corporation (the “Purchaser”), and PSource Structured Debt Ltd., a corporation
governed under the laws of Guernsey (the “Seller”).
 
WHEREAS, through various assignments from each of (a) Laurus Master Fund, Ltd.,
a company governed under the laws of the Cayman Islands (“Laurus”), (b) Valens
Offshore SPV I, Ltd., a company governed under the laws of the Cayman Islands
(“Valens Offshore”) and (c) Valens U.S. SPV I, LLC, a Delaware limited liability
company (“Valens US”), the Seller owns an option to purchase an aggregate of
3,356,750 shares of common stock, par value $0.01 per share (“Common Stock”), of
the Purchaser and a warrant to purchase an aggregate of 1,455,155 shares of
Common Stock of the Purchaser (such option and warrant, together, the “Equity
Interests”); and
 
WHEREAS, upon the terms and conditions stated in this Agreement, the Seller
wishes to sell, and the Purchaser wishes to purchase all of the Equity
Interests.
 
NOW, THEREFORE, in consideration of the foregoing and the covenants, agreements
and warranties contained herein, the sufficiency of which as consideration is
hereby acknowledged, the parties agree as follows:
 
1.           Definitions.  When used herein, the following terms shall have the
indicated meanings:
 
“Encumbrance” means any pledge, hypothecation, assignment, lien, restriction,
charge, claim, security interest, option, preference, priority or other
preferential arrangement of any kind or nature whatsoever.
 
“Laurus Entities” means each of Laurus, Valens Offshore and Valens US.
 
2.           Sale and Purchase.
 
(a)           Effective upon the execution of this Agreement, the Seller hereby
sells, transfers, conveys and assigns to the Purchaser, and the Purchaser hereby
purchases and acquires from the Seller (the “Transaction”), the Equity Interests
and any and all rights and benefits incident to the ownership thereof, on the
terms and conditions set forth herein.
 
(b)           The aggregate purchase price for the Equity Interests to be
purchased by the Purchaser shall be equal to $700,000 (the “Purchase
Price”).  Upon the execution of this Agreement by the Seller, the Purchaser
shall deliver the Purchase Price by wire transfer of immediately available funds
to the Seller in accordance with the instructions set forth on Exhibit A
attached hereto. Within a commercially reasonable time after receipt of the
Purchase Price, the Seller shall cause the original instruments representing the
Equity Interests, endorsed for cancellation, to be delivered to the Purchaser.
 


 

 
 

--------------------------------------------------------------------------------

 

3.           Representations, Warranties and Agreements of the Seller.
 
The Seller hereby represents, warrants and agrees that:
 
(a)           The Seller has full power and authority to enter into this
Agreement and to consummate the Transaction.  This Agreement has been duly and
validly executed and delivered by the Seller and constitutes the legal, valid
and binding obligation of the Seller, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws from time to time in
effect that affect creditors’ rights generally, and by legal and equitable
limitations on the availability of specific remedies.
 
(b)           The execution, delivery and performance by the Seller of this
Agreement and consummation by the Seller of the Transaction does not and will
not: (i) violate the organizational documents of the Seller; (ii) violate any
decree or judgment of any court or other governmental authority applicable to or
binding on the Seller or any of its assets or properties; (iii) violate any
provision of any federal or state statute, rule or regulation which is
applicable to the Seller; or (iv) violate any contract to which the Seller or
any of its assets or properties are bound.  No consent or approval of, or filing
with, any governmental authority or other person not a party hereto is required
for the execution, delivery and performance by the Seller of this Agreement or
the consummation of the Transaction.
 
(c)           With respect to the Transaction: (i) except for the record
ownership of the Equity Interests by the Laurus Entities on the books and
records of the Purchaser, the Seller is the sole record and beneficial owner of
the Equity Interests, free and clear of any taxes and Encumbrances; and (ii)
upon the transfer of the Equity Interests to the Purchaser, the Purchaser will
acquire good and marketable title thereto, and will be the legal and beneficial
owner of such Equity Interests, free and clear of any and all Encumbrances.
 
(d)           The Seller has taken no action that would give rise to any claim
by any person for brokerage commissions, finder’s fees or similar payments
relating to this Agreement or the Transaction.
 
(e)           No proceedings relating to the Equity Interests are pending or, to
the knowledge of the Seller, threatened before any court, arbitrator or
administrative or governmental body that would adversely affect the Seller’s
right to transfer the Equity Interests to the Purchaser.
 
4.           Representations, Warranties and Agreements of the Purchaser.
 
The Purchaser hereby represents, warrants and agrees that:
 
(a)           The Purchaser has full power and authority to enter into this
Agreement and to consummate the Transaction.  This Agreement has been duly and
validly executed and delivered by the Purchaser and constitutes the legal, valid
and binding obligation of the Purchaser, enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws in effect that affect the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies.
 

 
 

--------------------------------------------------------------------------------

 

(b)           The execution, delivery and performance by the Purchaser of this
Agreement and consummation by the Purchaser of the Transaction does not and will
not: (i) violate the organizational documents of the Purchaser; (ii) violate any
decree or judgment of any court or other governmental authority applicable to or
binding on the Purchaser or any of its assets or properties; (iii) violate any
provision of any federal or state statute, rule or regulation which is
applicable to the Purchaser; or (iv) violate any contract to which the Purchaser
is a party or by which the Purchaser or any of its respective assets or
properties are bound.  No consent or approval of, or filing with, any
governmental authority or other person not a party hereto is required for the
execution, delivery and performance by the Purchaser of this Agreement or the
consummation of the Transaction.
 
(c)           As the issuer of the Equity Interests, the Purchaser does not
possess any material non-public information that has not been disclosed to the
Seller, which the Purchaser believes to be indicative that the value of the
Equity Interests is substantially greater than the Purchase Price.
 
(d)           Upon the transfer of the Equity Interests to the Purchaser, the
Purchaser shall immediately cancel the Equity Interests.
 
5.           Notices.  Any notice, request, instruction or other document to be
given hereunder by a party hereto shall be in writing and shall be deemed to
have been given: (a) when received if given in person or by a courier or a
courier service; or (b) on the date of transmission if sent by facsimile
transmission or e-mail:
 
(i)         If to the Seller, addressed as follows:
 
PSource Structured Debt Ltd.
Sarnia House
Le Truchot
St Peter Port
Guernsey
GY1 4NA
Facsimile: +44 (0) 207 533 1850
Attention:  John Gilfillan




(ii)        If to the Purchaser, addressed as follows:
 
GreenMan Technologies, Inc.
7 Kimball Lane
Building A
Lynnfield, MA  01940
Facsimile: (781) 224-0114
Attention:  Charles E. Coppa, Chief Financial Officer




or to such other person or address as a party hereto may designate for itself by
notice given as herein provided.
 

 
 

--------------------------------------------------------------------------------

 

6.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
7.           Applicable Law.  The laws of the State of New York, without giving
effect to its choice-of-law rules, shall govern the validity of this Agreement.
 
8.           Entire Agreement; Amendments; and Waivers.  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings
between such parties with respect to such subject matter.  No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Seller and the Purchaser.  No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought.
 
9.           Severability.  If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality and enforceability of
the other provisions hereof shall not be affected thereby.
 
10.           Captions.  The Section captions herein are for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
 
11.           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
12.           Survival; Further Assurances.  The representations, warranties and
covenants of the parties shall survive the execution of this Agreement and the
consummation of the Transaction. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
Transaction.
 








[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Warrant and
Option Purchase Agreement to be duly executed as of the date first written
above.
 
 
THE SELLER:
 
PSource Structured Debt Ltd.
 
By:  PSource Capital Limited, its
        investment consultant

 


 
By:   __________________
        Name:
        Title:
 


 
THE PURCHASER:
 
GreenMan Technologies, Inc.

 


 
By:   _________________________
        Name:
        Title
 